                                                                                                                                                                                   PG
      Case 1:19-cr-20085-MGC Document 101 Entered on FLSD Docket 06/16/2020 Page 1 of 2
                                                                                19 CR 20085 MGC                                                                            Jun 16, 2020

                                                k-%fo'..,c.ook.c Dhos-> thooàz- --                                                                                                  MIAMI
                                                                                                                                                                                                -
                                                Oom o                   oe s
                                                 t.e-
                                                                       -




                                                                       D.
                                                                        >   s
                                                                                        o'
                                                                                         t-oo Npcc-G so/-cep.
                                                                                                            -
                                                                                                            q--
                                            -




                                    m c *W QX
                                                               -   -                -




                                                                                            %
                                                                                              u
                                                                                              ç r
                                                                                                l-
                                                                                                 cocoke-j
                                                                                                        --
                                                                                                   > % :Q%
                                                                                                          -o -%cl
                                                                                                               lo
                                                                                                                  o&,
                                                                                                                    O
                CG c&T&N*
                        .% G=
                        -

                            qQ&..f'.$-% > p>
                            Teo k* Olfte > o                                    -                                    .                    -   -                       u qaà                     -




           ?AvArx< N - - -                                                                  -                                - .- -               -                    -



               ><                                         -                       < f((> yne-f-.eo s-ua/--
                                                                  v Voc-to.ofw 2-i-
            W t-                                        w-o c.oûAwl > y
                                                          .-                f1> l % à- A-                       -
                                                                                                                                                                                            -.- -



                                                                   -&: ïi) Az
                                                     L Ao ow uo c & .        %ou K.
                                                                                  '!N tQ stcw   -                                                                                           .   -




                    % .w*
                        - -> k A TO-=O--V-U.> 4&>Jœ.N e --
                -
                            '
                                                      -            i&( VV J> lvwv otnz'
                                                                                      o ,N oc ç.(                    -                                                                              -
                            % 'zoA-                                          GoAS            1 +1 - :.( :ol p-vcouK                               -   -



           f-                       -
                                        0c-.
                                           Y -c-
                                               > .
                                                 kkô-rn-ktn.
                                                           e---yv-w- Fàlte .
                                                                           1yG z--
           q    -           pq-N w ro f-ior                                                                         > .e                          î o

--              t. < ->
                    *
                                        .                                      oa+ < > V %                  -
                                                                                                                                         -t'-
                                                                                                                                            hc.t W                                 %
              = s > k)o = QA :G 1.
                                 .o7fo
                                     -'OD id-m-> w-+V.    ---                           -



           Cwq- o o 01 & cM N lv-a--    z oicv noofetiiY      -    -




     --     . * vllmA a v)- .0 * > $& -
           Cn
            '       '
                            -           -
                                                e-
                                                 &% 4-0*=-                                                                       -   .




                    ukG topo .X-->.+&--Nt% --Q.-YW .-- ----                                                                                                                                 -

            'k                              X -vù
                                                --œ,o
                                                 + f-                      M
                                                                                    m- oto v y-
                                                                                              '*    -
                                                                                                        -




                                                                                                                                     G.o )e
                                                                                                                                            v
                                                                                                                                            c %)qn.-
                                                                                                                                                   VY
                                                                                                                                                   -  -
           1                                    --                                                                                                                -
                                                                                                                                                                       W
                                                                                                                                                                       ' 'D t/-                 -
                    +                                1-:+-9-0 - +-
                                                                 '---                                                                             M e eo i&s -
                    C 'uws G e -lrom a œI---A-
                                            --Yft-
                                                 vhv lœzx-                                                                                                                                      -
                                                              f
                                                                                                    V
                                -                                                                       I
                                                                                                                                     k




                                                 >
                                                 ço gx cr uia>                                                                            a cs    az>                                           -



                                            C uVy o a- v: ( >                                                   .-                       >-Gbi e.î D i&
           V                                kV-V-> cG & -                                                   -   .        -   -                        -       -   -                                 -




                                            cco & )> 1% .Gfe>                                                                Qlzw r ç ke o v              -                -        c
                NbtA+tt-y.A$->                                                              fw .-?-
                                                                                                  - c - --                                                                     -                    .
                                    Q O'
                                       vos y.
                                            -kw )
                                                ?+a, wv                .
                                                                                                                                         -%q > p-. piiez
                              34
                              1>
   Case 1:19-cr-20085-MGC Document 101 Entered on FLSD Docket 06/16/2020 Page 2 of 2
                                          >
                                           I
                                  j
                                  -
                                                            c

                              ,g
                               < )y
                                  4y  .
                                                      J. & >
                                                      !
                                                      ' ) (x Q. >
                                                      g
                                                      Ie
                                                      t
                                                      $
                                                       r
                                                       Jg
                                                        ta
                                                         7
                                                         fkk
                                                           .
                                                           r:
                                                            , tA e
                                                         , m t
                                                                 y/
                                                            Z m, .
                                                                  ?a
                                                                   v
                                                                         '
                                                                             .
                                                      t
                                                      y :
                                                        :
                                                        =
                                                         7 *-                /
                                                          kN.
                                          t)l                        '

                                          A# +
                                             @
  b-
   ;
  A-M
      .'
 ww4. 3v
 .,
                x<>e
                 7.<
                (p
                 xj
                   *
                  ;.
                   -          J 3:                          c
                                                            œ
 %. .           p:
                v.....
 uu'-*..
 '*
       ,
  4.e.7.
  *.:
    '
                -
                .
                 v.-)1
                LN
                >w:
                j             +0œ'u Jk                      k
  .
 .-
    .
        .   ' Q'
                'Nz
                11
                y                         - ..
                                                 Q.         œ
      $       ç.y
              nr.5
                 4            r                  A          O
                4)<
                              ?Q                 %         œ
                                  ç
                                  ke-
                                  k
                                  '
                                          T5
                                           O
                                          #           œ
                                                            O
                                                      * m
                                                      D œ
                                                        *
                                                           K
                              k
                          k
                          X
        1
                           l
 rO                      y ?'
                            -
Jk $ +5
   t
        ;4  .
                . 'e
                          x




  $ ïf y
 1) y
  . .


JY âi ,
      4-..ç
          j
                 ,




    8 o.s
        --4      /
